Citation Nr: 1624954	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for shell fragment wound (SFW) of the abdomen with laceration to the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has been returned to the Board following the completion of evidentiary development in accordance with a November 2011 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court).  

The record before the Board consists of the Veteran's paper claims file and electronic records included within Virtual VA and the Veterans Benefits Management System.

In April 2016 written correspondences, the Veteran submitted additional statements and evidence in support of his claims for a compensable rating for service-connected recurring incisional hernia and an effective date prior to December 3, 2012, for the award of special monthly compensation based on the need for aid and attendance.  As the period during which to perfect an appeal as to these issues has not yet expired, these matters are referred to the Agency of Original Jurisdiction for appropriate action. 


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's SFW of the abdomen with laceration to the liver disability is manifested by symptoms that more nearly approximate moderately severe impairments with partial obstruction manifested by delayed motility of barium meal and more than occasional episodes of pain.



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for SFW of the abdomen with laceration to the liver have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7301 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in August, October and November of 2007, prior to the rating decision on appeal.

The record also reflects that the Veteran's service treatment records and post-service medical records have been obtained.  The Veteran was also afforded VA examinations to assess the severity of his service-connected disability in August 2007, November 2011, and July 2012, and an addendum opinion was obtained in January 2013 regarding the nature and severity of the pertinent symptomatology.  As directed by the August 2013 remand, VA has also obtained an additional addendum opinion in August 2013 specifically describing the manifestations of the Veteran's disability.  Collectively, the Board finds the examination and addendum reports to be adequate for adjudication purposes.  Thus, the Board finds the originating agency substantially complied with the August 2013 remand directives.  The Veteran has not claimed, nor does the medical evidence indicate, that his disability has worsened since the most recent VA examination.   

Additionally, there is no indication that any outstanding evidence that could be obtained to substantiate the claim.  In this regard, the Board acknowledges that the Veteran recently reported in April 2016 that he has been issued a hernia belt for one of the residual disabilities resulting from the SFW to the abdomen (a recurring incisional hernia) and submitted evidence in support of this contention.  The Veteran requested that VA obtain the additional medical records associated with this treatment.  However, this recent evidence is not relevant to the present claim, as the use of a hernia belt is not contemplated in the pertinent rating criteria.  Thus, a remand for the AOJ's initial consideration of this evidence or to obtain the records related to the Veteran's medical treatment in this regard is not warranted.  As indicated above, his submission of additional statements/evidence with regard to the hernia disability is referred to the originating agency for appropriate action.   

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348. Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

Throughout the period on appeal the Veteran's SFW of the abdomen with laceration of the liver has been rated by analogy under Diagnostic Code 7301, pertaining to peritoneal adhesions.  Under Diagnostic Code 7301, mild adhesions of peritoneum are rated as noncompensable.  Moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following:  disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Review of the record reveals that in a May 1970 rating decision, the Veteran was awarded service connection for SFWs to multiple areas of his body, to include his abdomen.  Relevant to this claim, the RO assigned a 10 percent rating for SFW to the abdomen with laceration of the liver, effective from February 1971.  In July 2007, the Veteran filed the claim for an increased rating for the disability, which is currently on appeal.  

Private medical records reflect that the Veteran underwent surgery in May 2007 to remove painful foreign bodies from his abdomen associated with his in-service SFW injuries.  An associated record indicates that the area had become increasingly tender to palpation, and the treating physician described the foreign bodies as superficial.  A pathology report indicates that foreign bodies were removed from the right and upper left side of the Veteran's abdomen.  

At the time of his July 2007 increased rating claim, the Veteran relayed that he continued to experience severe pain and "daily suffering" from his service-connected injury following his 2007 surgery.  Subsequent statements reflect his contention that his disability is manifested by massive scar tissue that causes additional nerve and muscle damage and that he is restricted in his ability to bend forward at the waist due to severe pain.  The Veteran further claimed he has constant pain due to his service-connected injury.  See November 2008 notice of disagreement and January 2009 written statement.  In support of these contentions, the Veteran highlighted what he purports to be May 1984 findings from a private examination, which he claims indicates X-ray findings of deep penetrating wounds and muscle tissue damage of the "stomic" [sic] and tenderness of the liver.  The Veteran also emphasized that he underwent surgery in 1991 for a hernia related to his service-connected SFW abdominal injuries.  (Here, the Board notes that the RO awarded service connection for a recurring incisional hernia secondary to his SFW to the abdomen with retained foreign bodies in an October 2012 rating decision).  He also submitted lay statements from his family and a fellow service member describing the nature of his in-service injuries.  

The Veteran underwent a VA muscles examination in August 2007 to assess the severity of his service-connected disability.  At that time, his symptoms included constant pain, constant sweating, nausea approximately four times a week, emesis, and a sensation of retained metallic bodies on his left side.  He reported a 50 pound weight loss during the previous year due to dieting, a history of multiple surgeries to remove shrapnel from his gunshot wounds, and a history of "stomach disease" due to his injuries.  On the physical examination, the examiner noted that the Veteran's abdomen was pendulous.  The examiner determined that the examination of the Veteran's abdomen was not feasible because the Veteran was sitting in a wheelchair and was unable to lie on the examination table.  As a result, the examiner stated that he would have to speculate as to whether or not palpation of the Veteran's abdomen revealed tenderness, masses, or organomegaly.  Bowel sounds were not auscultated.  The Veteran was able to easily bend over from the waist down, except for the limitations due to his habitus.  An X-ray of abdomen revealed the presence of multiple irregular small metallic densities overlying the Veteran's abdomen, which the examiner stated may be related to the prior ballistic injury, and liner densities that were nonspecific and possibly postsurgical.  A liver function panel was within normal limits.

During a November 2011 VA examination, the Veteran reported that his service-connected disabilities effected all of his activities of daily living, but he made no specific contentions with respect to the service-connected SFW wound with laceration to the liver disability.  On the physical examination, the Veteran's abdomen was soft, spherical, and without palpable tenderness, masses, or organomegaly.  The examiner noted there was no evidence of hernias or muscle wall abnormality.  However, the scope of the physical examination was limited due to the Veteran's morbid obesity.  

In July 2012, the Veteran underwent an additional assessment of his service-connected disability.  On the physical examination, the abdomen was rotund and well healed.  An ultrasound of the liver and kidneys was unremarkable.  The examiner noted that the Veteran did not have a muscle injury affecting the muscle substance or function and that there was no evidence of any other signs and symptoms of a muscle disability.  Imaging studies did not show evidence of retained metallic fragments in any muscle group.  The examiner determined that the Veteran's liver was healed and without residuals.   

An additional VA examiner reviewed the evidence of record in January 2013 in order to provide further comment as the residuals of the Veteran's SFW injuries.  In regards to whether the Veteran had any residuals of his SFW to the liver disability beyond that of muscle damage, the January 2013 examiner indicated that the Veteran had "minimal to mild level of functional impairment."  The examiner did not identify any specific residuals attributable to the disability or respond to whether the disability resulted in adhesiones, impairment of function of the liver, or any other observable impact on his internal organs or functioning.  

Noting inconsistencies with the 2012 VA examiner's findings and the 2013 VA examiner's characterization of the functional impact of the claimed disability, the Board remanded the claim for an additional opinion regarding the residuals of the Veteran's SFW of the abdomen with laceration of the liver disability.  In August 2013, an additional VA examiner reviewed the evidence and stated that there was no evidence of record indicating that the Veteran's disability is manifested by adhesions, impairment of liver functioning, or any other observable impact on his internal organs or their functioning due to the service-connected SFW to liver disability beyond the muscle damage that was previously assessed.  The examiner highlighted that the Veteran's most recent liver function tests were essentially normal, as was the ultrasound of the right upper quadrant of the abdomen.

Having carefully reviewed the evidence, the Board finds that a rating higher than 10 percent is not warranted for the service-connected SFW of the abdomen with laceration of the liver disability.  The evidence dated during the pendency of the claim reflects the Veteran's subjective reports in August 2007 of constant pain and sweating, nausea approximately four times a week, and emesis.  While he has continued to report experiencing abdominal pain due to the service-connected disorder, there is no medical evidence indicating the Veteran has a partial obstruction or that his disability is manifested by motility or reflex disturbances.  Indeed, the physical and diagnostic examinations of record show no tenderness, masses, or organomegaly of the abdomen and indicate his liver function is within normal limits.  In this regard, the Board notes the August 2013 VA examiner's determination that the Veteran's disability is not manifested by adhesions, impairment of the liver functioning, or impairment of any other internal organs; the Board considers this opinion to be probative evidence against the claim for a higher rating.  The preponderance of the evidence shows that the Veteran's symptoms more nearly approximate moderate impairments with pain and occasional episodes of nausea and emesis than those characteristic of moderately severe impairments.  Therefore, a higher rating is not warranted for the disability.

Although considered, the Board has not identified any other schedular basis for granting a higher rating for the Veteran's disability.  In this regard, the Board notes that separate ratings have been assigned for other disabilities associated with the Veteran's service-connected SFW to the abdomen- namely, a 10 percent rating for SFW to the abdomen with retained foreign bodies; a 20 percent rating for abdominal scar; and a noncompensable rating for recurring incisional hernia.  The ratings assigned for these disabilities have been addressed in prior final adjudications and the propriety of the respective evaluations is not presently on appeal.  The evidence of record does not indicate that a separate rating is warranted for any additional manifestations of the SFW with lacerated liver disability or that the disability warrants a rating higher than the 10 percent evaluation under any other diagnostic code.   

In reaching the above determination, the Board has considered the Veteran's reports regarding the severity of his SFW of the abdomen with laceration of the liver disability.  The Board recognizes his contentions that a higher rating is warranted due to abdominal pain, as well as his subjective complaints of neurological and muscle damage due to the disorder.  Consideration has also been given to the lay statements provided by his family and friend regarding his disability.  While the Veteran is competent to report that the disability is worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  The Veteran has not identified any objective evidence to support his contentions that an increased rating is warranted in this case, and such is not shown in the evidence of record.  Although the Veteran might believe that he meets the criteria for a higher disability rating, for the reasons explained above the Board has determined that a higher rating is not warranted.

Consideration has been given to assigning staged ratings in this case; however, at no time during the period in question has the disability warranted a rating higher than what has been upheld herein under the schedular criteria.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's SFW to the abdomen with laceration of the liver disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

A rating higher than 10 percent for SFW of the abdomen with laceration to the liver is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


